Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 01/18/2022 is acknowledged. The species restriction is hereby withdrawn.
Claims 28-29,34,38,39 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/18/2022.
Claims 1-2,5,11-12-16,18-22, 30 and 32 are under examination. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	1) Claim(s) 1-2,5,11-12,18-22,25-27, 30 and 32 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US2014/0234971 (Slukvin; IDS).

2, 5 and 18) and GATA2 (second transcription factor, claim 11) into the pluripotent stem cells (see para 103). Slukvin teaches at para 81, the pluripotent stem cells can be hiPSCs (induced pluripotent stem cells as recited in claim 1). With regard to claim 12, Slukvin performed an endothelial assay treating the cells with VEGF to form vascular tubes, which is a change induced by the test substance (see para 87). With regard to claim 19 requiring sorting of cells using FACS, fluorescent activated cell sorting is taught at para 88 and 96 of Slukvin. With regard to claim 20-21, at para 96 and Figures 3 and 8, Slukvin teaches marker analysis (transcribed gene) by FACS of ETV2/GATA2 transduced cells and compares the markers to ETV2/GATA1 transduced cells and ETV2/GFI transduced cells and ETV2/GATA3/TAL1/LMO2 transduced cells. Matches in marker expression were made between the different cell populations. Cells were identified based on the marker profile, meeting the limitations of claim 22. Similarly, Figure 2B supports a comparison of various TF-induced cell types to pluripotent stem cell expression profiles. With regard to claim 30, Slukvin teaches amplifying cDNAs to clone ORFs into lentiviral vectors for transduction, which results in cDNA copies of the retrovirus to insert at locations throughout the genome, as is required by claim 32.  

	2) Claim(s) 1,2,5,11-13,15-16,18-22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rufaihah (Am J Transl Res 2013;5(1):21-35) as evidenced by Patsch (Nature Cell Biology, August 2015, 17:994-1003 and 9 supplementary pages) and Ikuno (PLOS ONE, 2017, 12(4):e0176238, pages 1-18) and Cao (Cell Death and Disease (2020) 11:859).
With regard to claim 1, Rufaihah teaches differentiating iPSCs in media comprising VEGF-A and BMP-4 (two or more activators of an ORF encoding a transcription factor, claim 1c 11) to generate vascular endothelial cells. VEGF-A and BMP-4, are activators of transcription of transcription factors, as is claimed. This is evidenced by Patsch who teaches that T, MIXL and EOMES expression is dependent on BMP-4 signaling in generating vascular endothelial cells from hiPSCs (Supplementary Figure 2) and Ikuno who teaches VEGF is an activator of Etv2 expression (claims 2,5 and 18) in generating vascular endothelial cells. BMP-4 is also known to induce ID3 (claim 18) expression as encompassed by the claims (see Cao, page 5, last paragraph). 
With regard to claim 12 requiring contacting with a test substance and observing a change, the hiPSC-derived ECs were contacted with TNF-a and observed to take on primary EC behavior of expressing ICAM-1 (page 25, col. 2 para 2). As well, further treatment with FGF was found to lead to proliferation. Rufaihah also taught contacting with 8Br-cAMP in combination with high VEGF led to stronger expression of arterial markers and reduced expression of venous markers. With respect to claim 13, 15 and 16, requiring transplant of the cells into a patient, the hiPSC-ECs were mixed with matrigel with and without FGF and transplanted and the results were compared (see page 28, col. 2, para 1). More capillaries formed in the presence of FGF. 
With regard to claims 19-22, the cells cultured with or without 8Br-cAMP and expression profiles were compared following FACS sorted using CD31 as a marker (see page 26). The amounts of arterial markers were found to be greater and the amount of venous markers were reduced in the 8Br-cAMP treated cells. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1a) Claims 1 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20140234971 (Slukvin) in view of Abed (haematologica 2015; 100:e431, 4 pages).
Slukvin meets the limitations of claim 1, as set forth above. Slukvin did not teach autologous transplant of the differentiated cells as required by claims 13-14.  With regard to claims 14-15, Slukvin did teach treating the derived cells with VEGF to derive vascular tubes but did not teach transplant 1of the cells into a patient and treatment to form vascular tubes. 
However, Abed taught generating hematopoietic stem and progenitor cells, which arise from hemogenic endothelium, starting from Macaca cynomolgus iPSCs. These cells were transplanted into mice as a first step before scaling up the system for autologous transplant. Abed states that autologous (claim 14) transplantation will undoubtedly provide the most appropriate niche for evaluating the hematopoietic potential of cy-iPSCs because allogeneic transplant has a high risk of failure to engraft. With regard to claims 15 and 6, Abed discusses that there is a need for an appropriate environment, including cytokines, to allow efficient engraftment, suggesting the addition of test cytokines to the cells to observe differences in engraftment (see last paragraph, page 4).
It would have been obvious at the time of filing to combine the methods of Slukvin regarding derivation of vascular endothelium from iPSCs with those of Abed regarding use of iPSCs to generate autologous differentiated cell types for in vivo transplant to arrive att he 

1b) Claims 1,18-19 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20140234971 (Slukvin) in view of Kim (Tissue Engineering and Regenerative Medicine, Vol. 8, No. 2, pp 253-261, 2011).
Slukvin meets the limitations of claims 1,18 and 19 as set forth above. With regard to claim 25, Slukvin states, “Gene expression analysis revealed that ETV2 or ERG alone are sufficient to induce expression of almost the entire set of genes required for angiohematopoietic development, and genes typically expressed in endothelial cells (FIG. 2a). However, they had little effect on expression of pluripotency genes” (para 95). 
With regard to claim 27, Slukvin taught, “the ideal hPSC-based system for a gain-of-function screen for hematopoiesis-inductive factors should meet two major requirements: (1) support the maintenance of untransduced hESCs or EGFP-transduced hPSCs in an undifferentiated state…. We found that these conditions were met by maintaining hPSCs as a monolayer on Matrigel.TM. in a serum-free TESR.TM.1 medium supplemented with FGF2 and SCF and TPO hematopoietic cytokines. As shown in FIG. 1b-1e, in these conditions untransduced hESCs or EGFP-transduced hESCs remained visibly undifferentiated, retaining their morphology, cell surface markers and gene expression profile, while, in the case of some of the candidate genes, transduced hESCs yielded a differentiated phenotype….” (para 93).
Kim taught the selective depletion of TRA-1-60 expressing cells to enrich a population for differentiated cells. Kim taught that use of antibodies to SSEA-3 and TRA-1-60 was effective at removing 99.9% of pluripotent stem cells from a mixed population. With regard to claim 27, Kim states, “The cells were routinely cultured in DMEM/F12 supplemented with 20% (v/v) Knockout Serum Replacements, penicillin (100 IU/ml) and streptomycin (100 ug/ml), 0.1 mM nonessential amino acids (all from Invitrogen, Carlsbad, CA, USA), 0.1 mM mercaptoethanol (Sigma Chemical Co., St. Louis, MO, USA), and 4 ng/ml basic FGF (Invitrogen) as previously described” (page 255, para 1). 
It would have been obvious at the time of filing to combine the teachings of Slukvin regarding use of FACS to enrich a population of differentiated cells from pluripotent using cell surface markers with those of Kim, regarding negative selection of pluripotent cells. One of skill in the art would have been motivated to make such a combination as Kim taught an exceptionally high purification efficiency (99.9%) by removing pluripotent cells from the population using Tra-1-60 and SSEA3. One of skill in the art would have had a reasonable expectation of success in carrying out the combination as all pluripotent stem cells express TRA-1-60 and SSEA3 and the methods of Kim, therefore, would be applicable to the population of cells differentiated in Slukvin. 

2a) Claims 1,18-19 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rufaihah (Am J Transl Res 2013;5(1):21-35) as evidenced by Ikuno (PLOS ONE, 2017, 12(4):e0176238, pages 1-18) and Cao (Cell Death and Disease (2020) 11:859) in view of Kim (Tissue Engineering and Regenerative Medicine, Vol. 8, No. 2, pp 253-261, 2011).

However, Kim taught the selective depletion of TRA-1-60 expressing cells to enrich a population for differentiated cells. Kim taught that use of antibodies to SSEA-3 and TRA-1-60 was effective at removing 99.9% of pluripotent stem cells from a mixed population. With regard to claim 27, Kim states, “The cells were routinely cultured in DMEM/F12 supplemented with 20% (v/v) Knockout Serum Replacements, penicillin (100 IU/ml) and streptomycin (100 ug/ml), 0.1 mM nonessential amino acids (all from Invitrogen, Carlsbad, CA, USA), 0.1 mM mercaptoethanol (Sigma Chemical Co., St. Louis, MO, USA), and 4 ng/ml basic FGF (Invitrogen) as previously described” (page 255, para 1). 
It would have been obvious at the time of filing to combine the teachings of Rufaihah regarding use of FACS to enrich a population of differentiated cells from pluripotent using cell surface markers with those of Kim, regarding negative selection of pluripotent cells. One of skill in the art would have been motivated to make such a combination as Kim taught an exceptionally high purification efficiency (99.9%) by removing pluripotent cells from the population using Tra-1-60 and SSEA3. One of skill in the art would have had a reasonable expectation of success in carrying out the combination as all pluripotent stem cells express TRA-1-60 and SSEA3 and the methods of Kim, therefore, would be applicable to the population of cells differentiated in Slukvin. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632